Citation Nr: 1205911	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-27 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine, to include as secondary to the service-connected right foot disability.

2.  Entitlement to service connection for arthritis of the left knee, to include as secondary to the service-connected right foot disability.

3.  Entitlement to service connection for arthritis of the right shoulder, to include as secondary to the service-connected right foot disability.

4.  Entitlement to service connection for malignant melanoma, to include as due to Agent Orange exposure.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident (CVA) during angioplasty.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an allergic reaction to cephradine for cellulitis.  

7.  Entitlement to an increased rating for traumatic arthritis of the right foot.  


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. D.B.


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO).  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed the denial of service connection for arthritis of the spine, arthritis of the left knee, and arthritis of the right shoulder.  The record indicates that the Veteran had an injury to his right lower extremity during service.  Service connection is in effect for traumatic arthritis of the right foot based on this injury.  The Veteran stated that he was told that the arthritis would spread all over the body.  

The Veteran claims service connection for arthritis of the spine, left knee and right shoulder.  He contends that these disabilities are secondary to his service connected right foot arthritis.  Secondary service connection shall be awarded when a disability is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  In light of the evidence of record, the Board finds that a remand is warranted to afford the Veteran a VA compensation and pension examination as he claims that his disabilities are secondary to his service connected right foot arthritis.  The Veteran has not been afforded a VA examination in relation to these claims.

The Veteran also has appealed the denial of service connection for malignant melanoma.  In part, the Veteran has claimed that the disability is due to Agent Orange exposure.  In addition, however, the Veteran has asserted that the disability first became manifest during service.  Specifically, he has asserted that he had a mole is service that developed into the malignant melanoma many years after service.  The Board finds that a VA examination must be obtained in which an examiner provides an opinion in regard to this contention that the disability developed as a result of the mole in service.  See 38 C.F.R. § 3.159(c) (4); 3.303 (2011). 

Regarding his claims for compensation under 38 U.S.C.A. § 1151, the evidence further shows that the Veteran developed a left brainstem stroke during heart catherization in March 2008.  According to the Veteran, he suffered a stroke during surgery because he was on the table for almost eight hours rather than the standard couple of hours it should have taken.  Although during parts of his testimony before the Board, the Veteran indicated that there was not negligence, the Veteran has asserted that protocol was not followed.  The Board finds, therefore, that the Veteran has asserted fault on the behalf of VA in regards to this claim.  A finding of fault is one element of a claim under 38 U.S.C.A. § 1151.  Based on the Veteran's assertion, an opinion must be obtained regarding fault.  In addition, the Veteran has asserted that there are VA treatment records relevant to this claim and the other 38 U.S.C.A. § 1151 claim that are not currently of record.  Upon remand, the records must be obtained, in additional to any other outstanding records from the Salem, Durham and Salisbury VA Medical Centers (VAMCs) related to the other claims in appellate status.

As the Veteran's most current VA records are not of record, the Board also finds that the claim for an increased rating for traumatic arthritis of the right foot should be remanded.  In this regard, there appears to be outstanding records that may be relevant to the claim for an increased rating.  Therefore, a remand is warranted so that these records can be obtained and associated with the record.  While on remand, the Veteran should also be afforded a VA examination to determine the severity of his traumatic arthritis of the right foot.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claims, and based upon guidance from the Court of Appeals for Veterans Claims (Court), a remand for the purpose of obtaining VA examinations for the Veteran's claims for service connection, increased rating and for compensation under 38 C.F.R. § 1151 is required.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is also necessary to ensure all pertinent records are of file.

Accordingly, the case is REMANDED for the following actions:

1.  Request the treatment records from the VAMCs in Salem, Salisbury and Durham that are not of record and associate them with the file.  This should include any outstanding records related to the angioplasty performed at the VAMC.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his arthritis of the spine, arthritis of the left knee and arthritis of the right shoulder.  All indicated tests and studies should be provided.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

Following a review of the relevant evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is requested to address the following questions:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present arthritis of the spine, arthritis of the left knee and/or arthritis of the right shoulder was caused by service and/or caused or aggravated by the Veteran's service-connected arthritis of the right foot.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his malignant melanoma.  The claims file must be made available to the examiner for review.  After review of the record, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service, to specifically include as due to a mole in service.  The examiner must provide a rationale for all opinions rendered.

4.  Obtain a VA opinion in relation to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for CVA (stroke).  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based upon all evidence of record, the examiner should render an opinion addressing whether as a result of the March 2008 angioplasty the Veteran has an additional disability; and if so, was the additional disability caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.

5.  Schedule the Veteran for a VA examination to determine the severity of his traumatic arthritis of the right foot.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


